Citation Nr: 1044954	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION

The Veteran had active service from March 1964 to June 1966.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for PTSD.

As the claim developed, however, medical evidence indicated the 
most appropriate diagnoses for his psychiatric complaints was 
major depressive disorder.  Therefore, the issue on appeal has 
been characterized as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

In September 2009 the Board remanded the case to RO via the 
Appeals Management Center (AMC), in Washington, DC, with 
instructions that the Veteran be scheduled for a VA examination 
to determine whether his psychiatric disorder is related to 
service.  Unfortunately, since the Veteran failed to report to 
that examination, which may have been due to inadequate notice, 
another remand is warranted.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the Board's September 2009 Remand, the Veteran was 
apparently scheduled to appear for a VA examination in March 2010 
to determine whether any diagnosed psychiatric disorder is 
related to his period of active service, or developed within one 
year of his discharge from service in June 1966. 

The Veteran, however, did not appear for his scheduled VA 
examination.  This usually requires consideration of his claim 
based on the evidence already on file without further 
development.  38 C.F.R. § 3.655 (2010).  But in this case it is 
unclear from the record whether the Veteran received proper 
notice concerning the date, time, and location of that 
examination.  The claims file does not contain a copy of the 
letter that supposedly provided this critical information.  The 
Veteran's representative, therefore, requested that the case be 
remanded again so that another VA examination can be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA psychiatric examination.  The examiner 
must review the claims file and the 
examination report should note that review.  
The examiner should specifically offer an 
opinion as to whether there is a 50 percent 
probability or greater that any psychiatric 
disorder, to include but not limited to 
depression and PTSD, is related to the 
Veteran's period of active service, or 
developed within one year of his discharge 
from service in June 1966.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  The examiner should provide 
the rationale, with citation to relevant 
medical findings, for the opinions provided.  
If the examiner is unable to provide the 
requested opinion, please expressly indicate 
this and fully discuss why this is not 
possible or feasible.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


